Name: Commission Regulation (EEC) No 1380/93 of 4 June 1993 concerning the abolition of customs duties and fixed components in trade between Portugal and the rest of the Community and the application by Portugal of Common Customs Tariff duties in trade with third countries from 1 April 1993
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  Europe;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R1380Commission Regulation (EEC) No 1380/93 of 4 June 1993 concerning the abolition of customs duties and fixed components in trade between Portugal and the rest of the Community and the application by Portugal of Common Customs Tariff duties in trade with third countries from 1 April 1993 Official Journal L 136 , 05/06/1993 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 49 P. 0241 Swedish special edition: Chapter 3 Volume 49 P. 0241 COMMISSION REGULATION (EEC) No 1380/93 of 4 June 1993 concerning the abolition of customs duties and fixed components in trade between Portugal and the rest of the Community and the application by Portugal of Common Customs Tariff duties in trade with third countries from 1 April 1993THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) and Article 243 (4) thereof, Whereas the Act of Accession provides for the possibility of abolishing customs duties and other components for agricultural products traded between Portugal and the Community of Ten; whereas the said provisions enable Portuguese customs duties to align rapidly with the Common Customs Tariff; Whereas, in pursuance of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (1), as last amended by Commission Regulation (EEC) No 3296/88 (2), the provisions of Article 75 (4) and Article 243 (4) of the Act of Accession equally apply with regard to duties applying to trade between Spain and Portugal; Whereas Portugal and Spain have made an application in this regard; Whereas the achievement of a single market requires the removal of all barriers to trade, not only between the Member States of the Community as constituted on 31 December 1985 but also between these Member States and Spain and Portugal as well as between these two countries; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 April 1993: (a) Portugal shall abolish in trade with the rest of the Community for products subject to a common organization of the market: - customs duties, - fixed components intended to ensure protection of the processing industry; (b) Spain shall abolish customs duties in trade with Portugal for products subject to a common organization of the market; (c) the customs duties applied by the rest of the Community to imports from Portugal shall be abolished. 2. From 1 April 1993, Portugal shall apply in its trade with non-member countries the customs duties which are applied by the rest of the Community. However, the provisions of the preceding subparagraph only apply as from the entry into force of the present Regulation for the products falling under CN code ex 1208 10 00, 1515 11 00, 1515 19 10 and ex 0901 12 00 for which Portugal applied before 1 April 1993 a customs duty lower than the one applied by the rest of the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993, taking account of the provisions of Article 1 (2) second subparagraph. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 367, 31. 12. 1985, p. 7. (2) OJ No L 293, 27. 10. 1988, p. 7.